DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James Livingston on September 17, 2021.
The application has been amended as follows (in underline): 
1.	(Currently Amended) A mobile computing device for providing cellular communication, components of the mobile computing device comprising:
a display;
a battery;
a camera;
a conductive pattern disposed between the battery seated in rear side of a main body and a rear cover of the mobile computing device;
a connector; 
a communication module for communicate with another computing device;
a power management module electrically connected with the battery for managing power supplied to components of the mobile computing device including the connector and the conductive pattern;

a memory storing instructions including an operating system (OS) and application programs, which when executed by the processor, cause the mobile computing device to:
supply, via control of the power management module, first power from the battery to the conductive pattern to wirelessly transmit to a first external device,
supply, via control of the power management module, second power from the battery to the connector to wiredly transmit to a second external device supporting an on-the-go (OTG) function, and
while the second external device is connected to at least one pin for an OTG connection of the connector, operate an application to communicate with the communication module using data received from the second external device through the connector while transmitting the first and second power from the battery,
wherein the power management module is configured to: 
change a first voltage generated by the battery into a second voltage higher than the first voltage,
supply a first current generated by the second voltage to the conductive pattern, and
supply a second current generated by the second voltage to the connector.

2. 	(Currently Amended) The mobile computing device of claim 1, wherein the first current and the second current are the same.

3. 	(Previously Presented) The mobile computing device of claim 1,

wherein the quick charging interface is electrically connected with the connector and/or the conductive pattern, and
wherein the quick charging interface supports an increased transmitting or receiving power.

4. 	(Previously Presented) The mobile computing device of claim 3, wherein the power management module is further configured to: 
receive information on charging from the at least one of the first and second external devices; and
select the selected voltage level from the plurality of voltage levels based on the received information.

5. 	(Previously Presented) The mobile computing device of claim 1, further comprising:
a power supply system of the mobile computing device electrically connected with the connector,
wherein the power management module is further configured to:
provide power to the power supply system while transmitting the first and second power from the battery.

6. 	(Previously Presented) The mobile computing device of claim 1, further comprising: 


7. 	(Previously Presented) The mobile computing device of claim 1, 
wherein the power management module comprises:
a first control circuit for controlling a current flow with the second external device connected through the connector;
a second control circuit for controlling a current flow with the conductive pattern; and
a third control circuit electrically connected with the first control circuit, the second control circuit, and the battery, and
wherein the third control circuit is configured to: 
change a voltage and a current from the battery, and
provide the voltage and the current to the first control circuit or the second control circuit.

8. 	(Previously Presented) The mobile computing device of claim 7, wherein at least one of the first control circuit or the second control circuit includes at least one switching element electrically connected between the connector or the third control circuit and the conductive pattern.

9. 	(Previously Presented) The mobile computing device of claim 8, wherein the at least one switching element includes at least two transistor elements connected in series between the connector or the third control circuit and the conductive pattern.

10. 	(Previously Presented) The mobile computing device of claim 7, wherein the third control circuit includes a buck/boost converter and a logic circuit controlling the buck/boost converter.

11. 	(Previously Presented) The mobile computing device of claim 10,
wherein the third control circuit further includes a charging switching circuit electrically connected between the buck/boost converter and the battery, and 
wherein the logic circuit controls the charging switching circuit to prevent over-charging or over-discharging of the battery.

12-14. 	(Cancelled) 

15.	(Currently Amended) A method of operating a mobile computing device, the method comprising:
identifying whether the mobile computing device is connected with a first external device and a second external device;
supplying, by using a power management module of the mobile computing device, first power from a battery of the mobile computing device to a conductive pattern of the mobile computing device to wirelessly transmit to a first external device;
supplying, by using the power management module, second power from the battery to a connector of the mobile computing device to wiredly transmit to a second external device supporting an on-the-go (OTG) function; and
at least one pin for an OTG connection of the connector, operating an application to communicate with a communication module of the mobile computing device using data received from the second external device through the connector while transmitting the first and second power from the battery,
wherein the power management module is configured to: 
change a first voltage generated by the battery into a second voltage higher than the first voltage,
supply a first current generated by the second voltage to the conductive pattern, and
supply a second current generated by the second voltage to the connector.

16. 	(Cancelled) 

17. 	(Previously Presented) The method of claim 15, further comprising:
supplying, by using the power management module, power to a power supply system of the mobile computing device while transmitting the first and second power from the battery.

18-19. 	(Cancelled) 

20. 	(Currently Amended) A non-transitory machine-readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
identifying whether a mobile computing device is connected with a first external device and a second external device;

supplying, by using the power management module, second power from the battery to a connector of the mobile computing device to wiredly transmit to a second external device supporting an on-the-go (OTG) function; and
while the second external device is connected to at least one pin for an OTG connection of the connector, operating an application to communicate with a communication module of the mobile computing device using data received from the second external device through the connector while transmitting the first and second power from the battery,
wherein the power management module is configured to: 
change a first voltage generated by the battery into a second voltage higher than the first voltage,
supply a first current generated by the second voltage to the conductive pattern, and
supply a second current generated by the second voltage to the connector.


Allowable Subject Matter
Claims 1-11, 15, 17, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach: 
a processor for controlling the components of the mobile computing device; and
a memory storing instructions including an operating system (OS) and application programs, which when executed by the processor, cause the mobile computing device to:

supply, via control of the power management module, second power from the battery to the connector to wiredly transmit to a second external device supporting an on-the-go (OTG) function, and
while the second external device is connected to at least one pin for an OTG connection of the connector, operate an application to communicate with the communication module using data received from the second external device through the connector while transmitting the first and second power from the battery,
wherein the power management module is configured to: 
change a first voltage generated by the battery into a second voltage higher than the first voltage,
supply a first current generated by the second voltage to the conductive pattern, and
supply a second current generated by the second voltage to the connector.

Regarding claim 15, the prior art fails to teach: 
supplying, by using a power management module of the mobile computing device, first power from a battery of the mobile computing device to a conductive pattern of the mobile computing device to wirelessly transmit to a first external device;
supplying, by using the power management module, second power from the battery to a connector of the mobile computing device to wiredly transmit to a second external device supporting an on-the-go (OTG) function; and
while the second external device is connected to at least one pin for an OTG connection of the connector, operating an application to communicate with a communication module of the mobile 
wherein the power management module is configured to: 
change a first voltage generated by the battery into a second voltage higher than the first voltage,
supply a first current generated by the second voltage to the conductive pattern, and
supply a second current generated by the second voltage to the connector.

Regarding claim 20, the prior art fails to teach: 
identifying whether a mobile computing device is connected with a first external device and a second external device;
supplying, by using a power management module of the mobile computing device, first power from a battery of the mobile computing device to a conductive pattern of the mobile computing device to wirelessly transmit to a first external device;
supplying, by using the power management module, second power from the battery to a connector of the mobile computing device to wiredly transmit to a second external device supporting an on-the-go (OTG) function; and
while the second external device is connected to at least one pin for an OTG connection of the connector, operating an application to communicate with a communication module of the mobile computing device using data received from the second external device through the connector while transmitting the first and second power from the battery,
wherein the power management module is configured to: 
change a first voltage generated by the battery into a second voltage higher than the first voltage,
supply a first current generated by the second voltage to the conductive pattern, and
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836